306 F.2d 460
Hedda Helene SCHOELER, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 374, Docket 27414.
United States Court of Appeals Second Circuit.
Argued June 13, 1962.Decided July 23, 1962.

Edward L. Dubroff, Brooklyn, N.Y.  (Albert J. Geduldig, New York City, on the brief), for petitioner.
Roy Babitt, Sp. Asst. U.S. Atty., New York City (Robert M. Morgenthau, U.S. Atty., on the brief), for respondent.
Before FRIENDLY, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM.


1
Petitioner voluntarily admitted that she engaged in sexual relations for hire approximately fifteen times in a two month period and the hearing examiner was justified in crediting her admission rather than her subsequent denials.  No significance is to be attached to the fact that petitioner was originally approached by an INS investigator in the anteroom of the New York City Magistrate's Court where she was awaiting trial on a solicitation charge.  See  8 U.S.C.A. 1357(a)(1).  The testimony of the arresting officer on the criminal charge to the effect that petitioner had offered to commit an act of prostitution with him was admissible to rebut petitioner's defenses.


2
On the basis of the evidence before him, the hearing officer could reasonably have concluded that petitioner's conduct was 'a pattern of behavior or deliberate course of conduct entered into primarily for financial gain' rather than 'a casual or isolated act.'  22 C.F.R. 4191(a)(12)(Supp. 1960).  See  8 U.S.C.A. 1251(a)(12), 1182(a)(12).  Any doubts we may have about the wisdom of proceeding against a fifty-three year old war refugee, since married to an American citizen, on the basis of a few acts of prostitution during a brief period of umemployment cannot justify setting aside a lawful administrative determination.


3
Dismissed.